El Juez Asocíalo Se. Wole,
emitió la opinión del tribunal.
El día 22 de mayo de 1912, este tribunal emitió sn opinión y sentencia en el caso de Pagán, Lopes y Ca. v. Mayagüez Dock & Shipping Co., 18 D. P. R., 396, por la que el tribunal revocó la sentencia dictada por la Corte de Distrito de Maya-güez ordenando a la referida corte que dictara sentencia a favor de la demandante y ££que resolviera sobre los daños y perjuicios reclamados por los demandantes por los méri-tos de las pruebas practicadas en el pleito.” Después de de-vuelto el caso a la Corte de Distrito de Mayagüez no se celebró nuevo juicio; la corte meramente consideró la prueba pre-sentada en el pleito original y dictó sentencia a favor de la demandante, fijando los daños y perjuicios en la suma de $200, declarando sin lugar la reconvención formulada por la demandada en la cual exigía una compensación por el uso de sus ancones y muelle para traer a tierra las mercancías de la demandante. Alega la apelante que la corte cometió error al conceder daños á la demandante y desestimar la reconvención.
La compañía apelada no bizo comparecencia ni ba pre-sentado tampoco ningún alegato. Según consta de los autos las mercancías de la demandante vinieron a poder de la de-madada en o bacia el día 21 de noviembre de 1910, y fueron ocupadas por el mársbal en 23 de noviembre, 1910. El día *35828 de noviembre 1910, firmaron las partes una estipulación por virtud, de la cual dichas mercaderías habían de ser entre-gadas a la demandante, como en realidad fueron entregadas, en 29 de noviembre. De suerte que la demandante solamente quedó privada de sus mercaderías durante ocho días. No aparece de un examen que se haga de la prueba que las refe-ridas mercaderías hubieran sufrido daño alguno o que se hubiera ocasionado realmente algún inconveniente a la de-mandante debido a dicha demora. Tampoco quedó probada la existencia de algún otro elemento constitutivo de daño o perjuicio a no ser que fuera el de la detención de las indi-cadas mercaderías.
Al ser devuelto el caso por este tribunal a la corte de dis-trito para que fijara los daños y perjuicios no fue su intension que dicha corte dictara necesariamente sentencia con-denando a la demandada al pago de daños y perjuicios sino únicamente en el caso de que las pruebas justificaran esa acción, puesto que la corte inferior está en mejores condicio-nes para apreciar dichos daños si es que algunos se ocasio-naron. Como quiera que sea no se ha demostrado que la demandante hubiera ofrecido pruebas adicionales y estamos limitados a considerar solamente la prueba que se presentó en el caso anterior. Examinada esta prueba llegamos a la conclusión de que los daños y perjuicios, si hubo algunos, fueron nominales.
En cuanto a la reconvención opinamos, de conformidad con las resoluciones de este tribunal, que la demandada se en-contraba ilegalmente en posesión de las mercaderías de la de-mandante y estaba por tanto obligada a la devolución o en-trega de las mismas. Si bien la demandada exigía el pago •de una suma como compensación, por su flete y almacenaje la demandante pudo haber alegado que el cobro que se le hacía por dicho flete y almacenaje era un daño proveniente de la detención ilegal. La demandada no podía exigir nada al ejer-citar su dominio sobre las mercaderías- que no constituyera un perjuicio para la demandante. La demandada retuvo ile-*359galmente las mercancías de la demandante y no -tiene dere-cho alguno a exigir daños por tenerlas bajo su custodia o depósito. Opinamos que la corte procedió correctamente al declarar sin lugar la reconvención.
Por el error cometido condenándose a la demandada al pago de daños y perjuicios debe revocarse la sentencia en lo que respecta a la concesión de dichos daños en ella decre-tados, pero sin costas u honorarios en la corte inferior.

Revocada la sentencia en cuanto a la condena de costas y confirmada en lo demás.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.